IN THE SUPREME COURT OF THE STATE OF NEVADA

THE STATE OF NEVADA, No. 82236
Petitioner,
Ys.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, FILED
IN AND FOR THE COUNTY OF CLARK: i
AND THE HONORABLE CARLI LYNN MAY 19 2029
KIERNY, DISTRICT JUDGE,

ELIZABETH A. BROWN

and CLERIC OF § PREME COURT
Respondents, BY — San
JENNIFER LYNN PLUMLEE,
Real Party in Interest.

THE STATE OF NEVADA, No. 82249
Petitioner,

vs.

THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF CLARK;
AND THE HONORABLE CARLI LYNN
KIERNY, DISTRICT JUDGE,
Respondents,

and

MATTHEW HANEY MOLEN,

Real Party in Interest.

 

 

 

 

ORDER GRANTING PETITIONS
These original petitions for writs of mandamus challenge the
district court’s decisions to grant relief in the misdemeanor appeals filed by
real parties in interest Jennifer Plumlee and Matthew Molen based on a

separation-of-powers violation relating to Deputy District Attorney Melanie

Supreme Court
OF
Nevapa

©) 19474 EBS

 

 

 

   
Supreme Court
OF
Nevapa

(D) 1947A gE

Scheible’s dual service as a prosecutor and legislator.1 The State argues
that the district court abused its discretion because Plumlee and Molen
forfeited their separation-of-powers claims by not raising them in the trial
court. We agree.

A writ of mandamus is available to compel the performance of
an act which the law requires as a duty resulting from an office or to control
a manifest or arbitrary or capricious exercise of discretion. NRS 34.160;
Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637
P.2d 534, 536 (1981). A manifest abuse of discretion occurs when there is a
clearly erroneous interpretation or application of the law, and “[a]n
arbitrary or capricious exercise of discretion is one founded on prejudice or
preference rather than reason, or contrary to the evidence or established
rules of law.” State v. Eighth Judicial Dist. Court (Armstrong), 127 Nev.
927, 931-32, 267 P.3d 777, 780 (2011) Gnternal citations and quotation
marks omitted). A writ of mandamus usually will not issue when there is a
plain, speedy, and adequate remedy at law. NRS 34.170. It is within the
discretion of this court to determine if a petition for extraordinary relief will
be considered. Poulos v. Eighth Judicial Dist. Court, 98 Nev. 453, 455, 652
P.2d 1177, 1178 (1982). We choose to entertain these petitions because they
assert a manifest abuse of discretion based on a legal error and the State

has no other remedy to challenge the district court’s decisions. See City of

 

'The State alternatively seeks writs of prohibition. However, “[a] writ
of prohibition ... will not issue if the court sought to be restrained had
jurisdiction to hear and determine the matter under consideration.”
Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
1141 (1980). As the district court had jurisdiction over Plumlee’s and
Molen’s appeals, writs of prohibition are not the way to challenge the
district court’s decisions.

 

 

 

 

 
Supreme Court
OF
Nevapa

(0) 19478 <i

Las Vegas v. Eighth Judicial Dist. Court, 133 Nev. 658, 660, 405 P.3d 110,
112 (2017) (exercising discretion to entertain mandamus petition filed by
the State that asserted the district court’s appellate decision was contrary
to established rules of law, namely the general rule that forfeited errors will
only be considered on appeal in accord with the plain-error rule).

Although Scheible’s dual service was publicly known before the
trials in these cases, Plumlee and Molen did not complain about it before
the trial court. The State therefore is correct that they forfeited any alleged
error based on Scheible’s dual service. “The failure to preserve an error,
even an error that has been deemed structural, forfeits the right to assert
it on appeal.” Jeremias v. State, 134 Nev. 46, 50, 412 P.3d 43, 48 (2018); see
also United States v. Olano, 507 U.S. 725, 731 (1993) (“No procedural
principle is more familiar to this Court than that a constitutional right, or
a right of any other sort, may be forfeited in criminal as well as civil cases
by the failure to make timely assertion of the right. . . .” (@nternal quotation
marks omitted)). Although forfeited error may be reviewed, “[blefore [an
appellate court] will correct a forfeited error, an appellant must
demonstrate that: (1) there was an ‘error’; (2) the error is ‘plain,’ meaning
that it is clear under current law from a casual inspection of the record; and
(3) the error affected the defendant’s substantial rights.” Jeremias, 134
Nev. at 50, 52, 412 P.3d at 48-49; see also NRS 178.602

In granting relief despite the forfeitures, the district court did
not address the required plain-error analysis. And it is clear that Plumlee

and Molen did not satisfy the third prong of the plain-error analysis—that

 

 

 

 

 
Supreme Court
oF
Nevaoa

10) 147A eee

any error based on Scheible’s dual service affected their substantial rights.
“Under Nevada law, a plain error affects a defendant’s substantial rights
when it causes actual prejudice or a miscarriage of justice (defined as a
grossly unfair outcome).” Jd. at 50-51, 412 P.3d at 49 Gnternal quotation
marks omitted). This showing requires more than simply asserting that the
error was structural and that automatic reversal is consequently
warranted; rather, an appellant must “demonstrate that relief is warranted
by pointing to the facts and circumstances of the case presented.” Id. at 51,
412 P.3d at 49. Plumlee and Molen have not identified any prejudice
flowing from Scheible’s prosecution of them while she also held the office of
legislator, and they have not demonstrated Scheible’s dual service caused a
grossly unfair outcome at trial. Further, Plumlee and Molen have not
demonstrated that a dual service violation is inherently prejudicial.? _[d. In
fact, Plumlee and Molen never presented any argument in the appellate
proceedings in support of plain-error analysis, including any argument that

the potential error “seriously affect[ed] the integrity or public reputation of

 

2?We express no opinion as to whether they satisfied the first and
second prongs. We further conclude that the district court should not have
considered the separation-of-powers argument in Plumlee’s case because
Plumlee improperly raised the issue for the first time in a motion to
reconsider the denial of her direct appeal.

3Plumlee’s and Molen’s complaints about Scheible’s role as a
prosecutor improperly influencing her role as a legislator do not establish
prejudice or a miscarriage of justice in their criminal cases and are not
remediable in these proceedings. See Heller v. Nevada State Legislature,
120 Nev. 456, 466-72, 93 P.3d 746, 752-56 (2004); see also Nev. Const., art.
4, § 6 (“Each House shall judge of the qualifications, elections and returns
of its own members, choose its own officers ... determine the rules of its
proceedings and may punish its members for disorderly conduct, and with
the concurrence of two thirds of all the members elected, expel a member.”).

 

 

 

 

 
the judicial proceedings,” Gaxiola v. State, 121 Nev. 638, 654, 119 P.3d 114,
118 (2002), despite it being their burden to do so, Jeremias, 134 Nev. at 50,
412 P.3d at 48-49.4

To the extent that Plumlee and Molen argue that a separation-
of-powers violation cannot be forfeited, we disagree.®> We see no reason to
treat a dual service separation-of-powers violation differently from the
other constitutional errors that may be forfeited if not properly raised before
the trial court. Although this court previously stated that “structural
protections [like the separation-of-powers doctrine] cannot be waived,” this

statement was made in the context of a separation-of-powers violation

 

‘Our dissenting colleague suggests that it was appropriate for the
district court to consider an unpreserved constitutional issue that affects
judicial integrity. However, as stated above, the correction of forfeited
error, even when the error is deemed structural constitutional error,
requires the appellate court to apply plain-error analysis, and the burden is
on the appellant to demonstrate there was a plain error that affected his or
her substantial rights. Here, the real parties in interest never argued plain
error in the district court, and the district court, acting as an appellate
court, ignored the State’s forfeiture argument and did not apply plain-error
analysis in resolving the appeals.

5Plumlee and Molen mistakenly rely upon Del Papa v. Steffen, 112
Nev. 369, 915 P.2d 245 (1996), to argue that any actions taken by Scheible
are void due to a separation-of-powers violation. Actions taken by the court
were void in Steffen because the court lacked subject matter jurisdiction to
take the challenged actions at all. Jd. at 375, 915 P.2d at 249. But subject
matter jurisdiction is not at issue in these cases where the challenges were
based on a dual service separation-of-powers violation. See Walcott uv. Wells,
21 Nev. 47, 63, 24 P. 367, 373 (1890) (observing that the question of whether
a court has jurisdiction is entirely separate from a challenge to the right of
a particular person to hold the office). The justice courts had subject matter
jurisdiction over the criminal cases. NRS 4.370(3). Thus, Plumlee and
Molen were required to demonstrate actual prejudice or a miscarriage of
justice as discussed above.

SuPREME Court
OF
NEVADA

(O) IS4TA <Q

 

 

 

     
Supreme Court
OF
NEVADA

(0) 19474 Ep

involving one branch of government improperly delegating its powers to
another branch of government. Comm’n on Ethics v. Hardy, 125 Nev. 285,
300, 212 P.3d 1098, 1108-09 (2009). In that context, allowing a branch of
government to waive or acquiesce to a separation-of-powers violation
effectively defeats the clause’s purpose. These cases do not involve similar
circumstances. Under these circumstances, the district court manifestly
abused its discretion in failing to apply plain-error analysis and a writ of
mandamus should be issued in each case.

In reaching this decision we express no opinion on the merits of
the separation-of-powers issue because it was not properly raised by
Plumlee or Molen. “[I]t is a well-established rule of this and other courts
that constitutional questions will never be passed upon, except when
absolutely necessary to properly dispose of the particular case... .” State v.
Curler, 26 Nev. 347, 354, 67 P. 1075, 1076 (1902); see also Western Cab Co.
vu. kighth Judicial Dist. Court, 133 Nev. 65, 67, 390 P.3d 662, 667 (2017)
(recognizing that this court “avoid[s] legal and constitutional issues if
unnecessary to resolve the case at hand”). Further, this court has
disfavored issuing an advisory decision in procedurally deficient cases

because the court’s duty is “to resolve actual controversies.”® Personhood

 

‘Our dissenting colleague urges us to consider the issue under this
court’s power of supervisory or advisory mandamus. While this court has
on occasion considered mandamus relief where the petitioner has not met
the requirements for traditional mandamus relief but nevertheless
presented “legal issues of statewide importance requiring clarification, and
our decision ... promote[d] judicial economy and administration by
assisting other jurists, parties, and lawyers,” we have strictly limited such
advisory mandamus because it expands the common law and statutory
authorization for mandamus relief. Walker v. Second Judicial Dist. Court,
136 Nev. 678, 683-84, 476 P.3d 1194, 1199 (2020). In these cases, we are

 

 

 

 

 
Nev. v. Bristol, 126 Nev. 599, 602, 245 P.3d 572, 574 (2010) (declining to
consider merits of issue where the case had become moot); see also Doe uv.
Bryan, 102 Nev. 523, 525, 728 P.2d 443, 444 (1986) (declining to consider
substantive issue where the issue of standing was dispositive); Applebaum
vu. Applebaum, 97 Nev. 11, 12, 621 P.2d 1110, 1110 (1981) (“This court will
not render advisory opinions on moot or abstract questions.”). Reaching the
separation-of-powers issue at this time is particularly concerning as there
has not been an opportunity for a full hearing on the issue of dual service,
where the parties may develop the facts and where the named parties may
participate in proceedings that may affect their employment with the
Executive Branch.? Given the procedural deficiencies in the petitions and
the concerns expressed above, we think it is unnecessary to address the
merits of the separation-of-powers issue at this time.

Because Plumlee and Molen did not demonstrate that their
substantial rights were affected by the dual service, we conclude that the
district court manifestly abused or arbitrarily or capriciously exercised its

discretion in granting relief and reversing the convictions. Accordingly, we

ORDER the petitions GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE WRITS OF MANDAMUS instructing the
district court in Docket No. 82236 to vacate its Order Granting Appellant’s

Motion to Reconsider, Granting the Appeal, Reversing Conviction, and

 

not inclined to turn to advisory mandamus for the real parties in interest,
who forfeited the issue by failing to raise it in the trial proceedings.

7A separation-of-powers challenge naming a number of members of
the Legislature, including DDA Scheible, has been raised in an action for
declaratory relief in the district court. Nev. Policy Research Inst. v.
Cannizzaro, 138 Nev. __, Adv. Op. 28, ss P.38d ___ (2022).

Supreme Court
OF
Nevaba

(0) 19474 «RE

 

 

 

   
Supreme Court
OF
Nevapa

(0) 1987A Bo

Remanding to Lower Court, and in Docket No. 82249 to vacate its Order
Granting the Appeal, Reversing Conviction, and Remanding to Lower Court

and to consider any issues raised in the appeal in that case that have not

yet been resolved.

 

 

AAO se + OCI.
Parraguirre

/ A. hae , a.
Hardesty

AGIA od.

 

 

Stiglich
, a.
Cadis
* ~
Herndon

 

 

 

 

 
Supreme Court
OF
Nevapa

(0) MTA <EB

SILVER, J., concurring:

I concur in result only as I believe that both Plumlee and Molen

forfeited their rights to assert the alleged error on appeal by failing to object
to it in the trial courts. See Jeremias v. State, 134 Nev. 46, 50, 412 P.3d 43,

48 (2018). Furthermore, both failed to establish plain error. See id.

Silver

 

 

 

 

 

 
Supreme Court
OF
Nevapa

(0) 19470 <QiRBipo

PICKERING, J., dissenting:

The central substantive question that the State’s writs
present—whether Scheible could constitutionally enforce Nevada’s laws as
a prosecutor while serving as a state legislator—is one of statewide
importance, and our decision thereon would promote judicial integrity and
administration. Viewed holistically, then, the merits of the State’s petitions
are writable under this court’s power of supervisory mandamus. See Walker
v. Second Judicial Dist. Court, 136 Nev. 678, 683, 476 P.3d 1194, 1198
(2020) (noting that supervisory mandamus may lie if a petitioner presents
“legal issues of statewide importance requiring clarification, and our
decision ... promote[s] judicial economy and administration by assisting
other jurists, parties, and lawyers” (internal quotation marks omitted)).
And I would reach and fully resolve the serious constitutional and criminal
procedure issues they present under those auspices.

The majority instead parses the aggregate constitutional
inquiry. They isolate a single element of the plain error test—whether the
alleged error affected Jennifer Plumlee’s and Matthew Molen’s substantial
rights—and limitedly examine it using the court’s standard for traditional
writ relief: whether the district court manifestly abused its discretion based

n “[a] clearly erroneous interpretation of the law or a clearly erroneous
application of a law or rule.” State v. Eighth Judicial Dist. Court, 127 Nev.
927, 932, 267 P.3d 777, 780 (2011) (quoting Steward v. McDonald, 958
S.W.2d 297, 300 (Ark. 1997)). But the district court’s consideration of these
unpreserved challenges to the constitutionality of Scheible’s work as a
prosecutor was not so far afield as to satisfy that onerous standard.

We have repeatedly stated that appellate courts have the
“discretion to address an [unpreserved] error if it is plain and affected the

defendant’s substantial rights.” Green v. State, 119 Nev. 542, 545, 80 P.3d

 

 

 

 

- A
cteogs gS Pee eres ae tn. aes
pre ae

      
Supreme Court
OF
Nevapa

(0) 197A <>
a rag: ct aS

tate

 

 

93, 95 (2003) (quoting Gallego v. State, 117 Nev. 348, 365, 23 P.3d 227, 239
(2001)); see NRS 178.602 (“Plain errors or defects affecting substantial
rights may be noticed although they were not brought to the attention of
the court.”). And the majority’s reading of Jeremias v. State, 134 Nev. 46,
50-51, 412 P.3d 43, 49 (2018), to invariably require the appellant to show
case-outcome prejudice to satisfy this standard is not one that our caselaw
supports. See Barral v. State, 131 Nev. 520, 525, 353 P.3d 1197, 1200 (2015)
(noting that an unpreserved structural error—in Barral, the failure to
swear in a jury panel before voir dire—was “reversible per se” and that
“defendant need not prove prejudice to obtain relief’); Green, 119 Nev. at
545, 80 P.3d at 95 (adopting United States v. Olano, 507 U.S. 725, 735 (1993)
for the purposes of plain-error review); cf. Olano, 507 U.S. at 735 (explaining
that there “may be a special category of forfeited errors that can be corrected
regardless of their effect on the outcome”); Carroll v. State, 132 Nev. 269,
279, 371 P.3d 1023, 1030 (2016) (recognizing that this court may address an
unpreserved constitutional issue). One need only briefly consider the issue
of discrimination in jury selection—a constitutional error under Batson uv.
Kentucky, 476 U.S. 79 (1986)—to see how troubling it would be to require
the appellant to show actual prejudice stemming from the State’s plain
violation of that standard in every instance. See Olano, 507 U.S. at 743-44
(Stevens, J., dissenting) (citing the example of racial discrimination in the
selection of a grand jury and explaining that “[a]t least some defects bearing
on the jury’s deliberative function are subject to reversal regardless of
whether prejudice can be shown, not only because it is so difficult to
measure their effects on a jury’s decision, but also because such defects
‘undermin[e] the structural integrity of the criminal tribunal itself”)
(second alteration in original) (quoting Vasquez v. Hillery, 474 U.S. 254,
263-64 (1986)).

 

 

 
Supreme Court
OF
NEVADA

(0) 1N7A <i

Instead, our precedent suggests that even an unpreserved error
that does not provably prejudice a case outcome can still warrant
consideration if that error “seriously affects the integrity or public
reputation of the judicial proceedings.” Gaxiola v. State, 121 Nev. 638, 654,
119 P.3d 1225, 1236 (2005) (quoting Rowland v. State, 118 Nev. 31, 38, 39
P.38d 114, 118 (2002)). Allegations of a prosecutor’s unconstitutional
employment are of such a caliber; thus, the unpreserved error in this case
is one that Nevada law suggests a court should consider.' The district court
was not obviously wrong in so doing.

Accordingly, I cannot join the majority. Either this court should
use its supervisory powers to examine and decide the constitutional
question in its entirety—as I would prefer—or it should summarily deny the
State’s petitions based on its failure to adequately carry its burden under
the traditional writ relief standard. State v. Second Judicial Dist. Court
(Ayden A.), 132 Nev. 352, 354, 373 P.3d 63, 64 (2016). For these reasons, I
respectfully dissent.

Pickering )

 

 

'At most, Nevada law is opaque on when a constitutional issue that
did not affect a case’s outcome but affects judicial integrity should be
considered. Compare Carroll, 132 Nev. at 279, 371 P.3d at 1030, with
Martinorellan v. State, 131 Nev. 43, 48, 343 P.3d 590, 593 (2015). Nor does
deremias, 134 Nev. at 50-51, 412 P.3d at 49, satisfactorily answer that
question, because the court did not consider it. See People v. Ault, 95 P.3d
523, 533 n.10 (Cal. 2004) (“It is axiomatic that cases are not authority for
propositions not considered.”). But even granting this uncertainty
demonstrates the lack of clarity surrounding the district court’s supposed
error.

12

 

 

 

 

 
Supreme Court
OF
Nevapa

10) 19974 Bo

 

 

cc:

Hon. Carli Lynn Kierny, District Judge
Attorney General/Carson City

Clark County District Attorney

Mueller & Associates

Clark County Public Defender

Legislative Counsel Bureau Legal Division
Eighth District Court Clerk

13